Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 8, 9, 10, 12, 15, 16, 17, and 19 are rejected under Vikas et al, 35 USC 102 in light of US 20190108482 A1 (Apr. 11, 2019). All dependent claims incorporate the rejections on which they depend. 

As to claim 1:
A computer-implemented method for storing data for a listing, the method comprising: 
identifying a first set of data and a second set of data in a listing; (Vikas: paragraphs 68-71, disclosing determining different aspects of a listing to be stored in a blockchain, and writing those elements on the block chain) 
storing each element of the first set of data in a data block file on a distributed file system, the data block file having an address on the distributed file system;  (Vikas: paragraph 60, “A blockchain is distributed across a plurality of machines and associated with a transaction pertaining to the specimen”; paragraph 68, “When the raw material is 
obtained, a certificate of origin is written to a consortium blockchain (e.g., 
as "Block A").””)
creating an object data block on a blockchain, the object data block including the second set of data and the address on the distributed file system for each element of the first set of data; (Vikas: paragraph 58, “Blockchain technology can be used to record this documentation.  For example, due to its tamper proof and non-repudiable nature of record, blockchains can be used to create and maintain import permits, export or re-export certificates as well as certificates of origin”; paragraph 59, “a blockchain ledger entry for the respective permits or licenses or certificates can record date/time stamps, period of validity, or ownership details.  Furthermore, all the involved controlling parties, such as government authorities, like customs departments, that verify the validity of the permits and certificates.”; paragraph 69, “any required documentation (e.g., export permits and import permits) are obtained and recorded in the blockchain (e.g., as "Block B")”)  
and committing the object data block to the blockchain. (Vikas: paragraphs 68-71, disclosing determining different aspects of a listing to be stored in a blockchain, and writing those elements on the blockchain)

As to claim 2:
The computer-implemented method of Claim 1, where: 
the first set of data comprises one or more of a graphical element, promotional text, image data or video data for the listing; and (Vikas: paragraph 104: “initiating a purchase of the finish goods via an electronic commerce web site”, wherein the website provides the listing)
the second set of data comprises one or more of an identifier for the listing, an identifier of an owner of the listing, a price, a description of goods or services, terms of a sale, parties to the sale, date of the sale, a sales platform identifier, a payment status, a date of shipping and a confirmation of delivery. (paragraph 59, “a blockchain ledger entry for the respective permits or licenses or certificates can record date/time stamps, period of validity, or ownership details.  Furthermore, all the involved controlling parties, such as government authorities, like customs departments, that verify the validity of the permits and certificates.”)


As to claim 3:
The computer-implemented method of Claim 1, where the first and second sets of data are differentiated by one or more of a data definition for the listing and an algorithmic analysis of the listing. (Vikas: paragraphs 68-71, defining the data definitions that differentiate the listings)


As to claim 5:
The computer-implemented method of Claim 1, where the method includes: responsive to a request for the listing from a requestor, retrieving the object data block for the listing from the blockchain; for each element of the first set of data, obtaining the data block file for the element using the address on the distributed file system in the object data block; obtaining the second set of data from the object data block; reassembling the listing from the first and second sets of data to create a reassembled listing; and returning the reassembled listing to the requestor (Vikas: paragraph 75-78, combining the separate elements as part of the operation of the underlying process)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7, 11, 13, 14, 18, and 20  are rejected under 35 USC 103 in light of Vikas, US 20190108482 A1 (Apr. 11, 2019), in further light of Krauss, US 20190012666 A1 (Jan. 10, 2019). All dependent claims incorporate the rejections on which they depend. 



As to claim 4:
The computer-implemented method of Claim 1, where the distributed file system can delete the data block files for the first set of data. (Krauss: paragraph 7, discussing a distributed network; paragraph 8, paragraph 77, disclosing the deletion of information ) 


In a block chain environment such as that in disclosed in Vikas, deletion of data blocks once put into the block chain cannot be deleted. However, distributed files systems are not limited to block chains, and other types of distributed can allowed for deletions and work in tandem with a block chain environment. Before the effective time of filing, a person having ordinary skill would combine the teachings of Vikas and Krauss for a predictable result of combining the flexibility of standard databases with the permanency of block chain for improved security and efficiency. 

As to claim 6:
The computer-implemented method of Claim 5, where(Vikas: paragraph 75-78, combining the separate elements as part of the operation of the underlying process)

The Vikas prior art does not explicitly discloses storage of specifically graphical elements in the distributed file system. However, the Vikas prior art does explicitly disclose storage of other types of information, and storage of graphical information would likewise be stored using the same underlying techniques. Before the effective time of the filing, a person would extend Vikas to include the storage of graphics using a substitution of parts that yields no unexpected results, and for advantage of having a visual reference, thus increasing the usefulness of the stored information to a user. 

As to claim 7:
The computer-implemented method of Claim 6, where: the method includes storing metadata for the listing in the object data block; and the step of processing the reassembled listing for display of the listing comprises processing the reassembled listing for display of the listing utilizing the metadata in the object data block. (Vikas: paragraph 75-78, combining the separate elements as part of the operation of the underlying process)





	Paragraphs 8-20 are parallel to the claims noted above albeit in a different statutory class, and are likewise rejected for parallel reasons as those noted for the claim above.

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 

Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Tuesday, January 11, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157